Citation Nr: 9933810	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  99-23 338	)	DATE
	)
	)


THE ISSUE

Whether there is clear and unmistakable error in an October 
1998 decision by the Board of Veterans' Appeals (Board) 
denying an increased rating for residuals of a shell fragment 
wound of the buttock with lateral femoral cutaneous nerve 
involvement. 


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1942 to December 
1945.


FINDINGS OF FACT

1.  On October 23, 1998, the Board issued a decision which 
denied entitlement to a disability rating higher than 20 
percent for residuals of a shell fragment wound of the right 
buttock with lateral femoral cutaneous nerve involvement.

2.  In February 1999, the veteran filed a motion for revision 
of a Board decision of October 1998 based on clear and 
unmistakable error.

3.  The decision of October 23, 1998, which denied an 
increased rating was based on the correct facts as they were 
known at that time, and was in accordance with the existing 
law and regulations.


CONCLUSION OF LAW

The decision of October 23, 1998, which denied entitlement to 
an increased rating for residuals of a shell fragment wound 
of the right buttock with lateral femoral cutaneous nerve 
involvement does not contain clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1400, 
20.1403 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the Board's decision of October 
1998 should be reversed because it contains clear and 
unmistakable error.  He states that the claim was well-
grounded and that the Board should have required further 
assistance in developing evidence.  He argues that the Board 
did not address whether the RO had properly carried out the 
instructions regarding development of evidence which were 
contained in a previous remand.  He also reports that the 
copy of that decision which he received had not been signed 
by a Board member, and he states that he believes that this 
may indicate that the attorney who wrote the decision acted 
without approval of the Board.  

All final Board decisions are subject to revision on the 
basis of clear and unmistakable error except for those 
decisions which have been appealed to and decided by the 
Court, and decisions on issues which have subsequently been 
decided by the Court.  See 38 C.F.R. § 20.1400 (1999).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  See 38 C.F.R. § 20.1403(a) (1999).  

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  See 38 C.F.R. § 20.1403(b)(1) 
(1999).  For a Board decision issued on or after July 21, 
1992, the record that existed when that decision was made 
includes relevant documents possessed by the VA not later 
than 90 days before such record was transferred to the Board 
for review in reaching that decision, provided that the 
documents could be reasonably expected to be part of the 
record.  See 38 C.F.R. § 20.1403(b)(2) (1999).

To warrant revision on the grounds of clear and unmistakable 
error, there must have been an error in the Board's 
adjudication of the appeal which, if it had not been made, 
would have manifestly changed the outcome when it was made.  
If it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be clear and 
unmistakable.  See 38 C.F.R. § 20.1403(c)(1999).  Examples of 
situations that are not clear and unmistakable error include 
(1) a new medical diagnosis that "corrects" an earlier 
diagnosis considered in the Board's decision; (2) the 
Secretary's failure to fulfill the duty to assist; and (3) a 
disagreement as to how the facts were weighed or evaluated.  
See 38 C.F.R. § 20.1403(d) (1999).  

Clear and unmistakable error does not include the otherwise 
correct application of a statue or regulation where, 
subsequent to the decision challenged, there has been a 
change in the interpretation of the statue or regulation.  
See 38 C.F.R. § 20.1403(e) (1999).  

In the decision of October 1998, the Board noted the 
veteran's contentions, and reviewed his medical history 
including his service medical records and his recent 
treatment records.  The Board also extensively reviewed the 
findings contained in several VA disability evaluation 
examinations reports.  The Board considered entitlement to an 
increased rating under both old and new rating criteria 
pertaining to muscle injuries.  The Board determined that the 
shell fragment wounds were no more than moderate in degree 
and, therefore, that a disability rating higher than 20 
percent was not warranted.  The Board also denied entitlement 
to a separate compensable rating for impairment of a nerve, 
and denied entitlement to an extra-schedular rating.  

The Board finds that the decision of October 23, 1998, which 
denied an increased rating for residuals of a shell fragment 
wound of the buttocks with lateral femoral cutaneous nerve 
involvement was based on the correct facts as they were known 
at that time.  The decision shows that the Board considered 
all of the relevant evidence which was of record at that 
time, including evidence which supported the Board's 
decision, as well as that which weighed against the decision.  
Although the appellant disagrees with the conclusions reached 
by the Board, an asserted failure to evaluate and interpret 
the evidence correctly is not clear and unmistakable error.  
See Eddy v. Brown, 9 Vet. App. 52 (1996).

The Board also finds that the decision by the Board was in 
accordance with the applicable law and regulations.  
Regarding the veteran's claim that the decision was not 
signed by a Member of the Board, the Board notes that the 
original copy of the decision which is contained in the 
veteran's claims file does in fact bear the signature of a 
Member of the Board.  With respect to the veteran's assertion 
that there was legal error in that the Board allowed the RO 
to fail to properly develop the evidence pursuant to the duty 
to assist which is currently set forth in 38 U.S.C.A. § 5107, 
the Board notes that vague allegations that the prior 
adjudication failed to follow the law or regulations cannot 
satisfy the stringent pleading requirements for the assertion 
of clear and unmistakable error.  See Fugo v. Brown, 6 Vet. 
App. 40, 44-45 (1993).  A failure to fully develop evidence 
is not considered to be clear and unmistakable error. "[T]he 
VA's breach of the duty to assist cannot form a basis for a 
claim of CUE because such a breach creates only an incomplete 
rather than an incorrect record."  See Caffrey v. Brown, 6 
Vet. App. 377, 384 (1994).  

For the foregoing reasons, the Board finds that there is no 
clear and unmistakable error in the prior decision of October 
23, 1998, which denied an increased rating for residuals of a 
shell fragment wound of the right buttock with lateral 
femoral cutaneous nerve involvement.  Accordingly, the 
benefit sought is denied.


ORDER

The Board's decision of October 23, 1998, which denied an 
increased rating for residuals of a shell fragment wound to 
the buttock with lateral femoral cutaneous nerve involvement 
does not contain clear and unmistakable error.



		
	WARREN W. RICE, JR. 
Member, Board of Veterans' Appeals

 


